Filed

Filed

Case 5:19-cv-00034-TBR Document 1-1 Filed 03/01/19 Page 1 of 4 Page|D #: 5

19-C|-00009 01/18/2019 Kimberly Duncan, Lyon NQ'EiCGTé£ElNAL DOCUN|ENT
02/28/2019 08:57:17 AM
86537
COMMONWEALTH OF KENTUCKY
LYON CIRCUIT COURT
CIVIL ACTION NO. l9-CI-
DIVISION
Electronicallyflled
KENNETH R. DlLL PLAINTIFF
v.
CARLOS RODOLFO SAN ROMAN
Serve via Kentucky Secretary Of State:
Carlos Rodolfo San Roman
7001 Casa Loma Circle
El Paso, TX 79912
KNM TRANSPORT, INC. DEFENDANTS

Serve via Kentucky Secretary of State:
KNM Transport, Inc.
c/o Highest Ranking Officer
10244 Valle Rubio Drive
Socorro, TX 79927

 

COMPLAINT

 

The Plaintiff, Kenneth R. Dill, for their Complaint against the Defendants, Carlos Rodolf`o

San Roman and KNM Transport, Inc., states as follows:
PARTIES

l. The Plaintiff, Kenneth R. Dill, is a resident of the State of Florida, residing at 8645
Vista Pine Court, Orlando, Florida 32836-6307.

2. The Defendant, Carlos Rodolfo San Roman, is a resident of the State of Texas,
residing at 7001 Casa Loma Circle, El Paso, TX 79912-0000.

3. The Defendant, KMN Transport, Inc., is a Texas corporation, Whose principal office

/

address is 11491 Darrington Road, Suite A, Horizon, TX 79928.

19-C|-00009 01/18/2019 Kimberly Duncan, Lyon Circuit C|erk

Presiding Judge: HON. C.A. WOODALL (656279)

COM : 000001 of 000004

Case 5:19-cv-00034-TBR Document 1-1 Filed 03/01/19 Page 2 of 4 Page|D #: 6

Filed 19-Cl-00009 01/18/2019 Kimberly Duncan, Lyon NB'EiE':S-"iHGINAL DOCUIV|ENT
02/28/2019 08:57:17 AM
86537
4. The incident which forms the basis of this litigation occurred on June 23, 2017, in

Filed

Kuttawa, Lyon County, Kentucky.
5. The amount in controversy exceeds the minimum amount necessary to establish

jurisdiction of this Court.

COUNT I
COMMON LAW NEGLIGENCE

6. On or about June 23, 20]7, in Kuttawa, Lyon County, Kentucky, a vehicle
negligently operated and/or maintained by Defendants, Carlos Rodolfo San Roman and KMN

Transport lnc., collided with a vehicle owned and operated by Kenneth R. Dill.

7. The collision referred to in Paragraph 6 was the result of negligence of the
Defendants.
8. As a result of the collision referred to in Paragraph 6, Kenneth R. Dill suffered

severe and permanent injuries.

9. As a direct and proximate result of the negligence and carelessness of Defendants, as
heretofore alleged, the Plaintiff, Kenneth R. Dill, was caused to sustain personal injuries, both of a
temporary and permanent nature to his person as a whole, resulting in the following damages:

(a) Plaintiff has been caused to undergo mental and physical pain and suffering
both of a temporary and permanent nature all to his damage in a sum to be
determined by ajury sitting in the trial of this matter;

(b) Plaintiff has been caused to expend sums of money for hospital, medical and
other rehabilitation expenses and will be caused to expend such sums of money in
the future in an amount to be determined by a jury sitting in the trial of this matter;
(c) Plaintiff incurred loss of his ability to lead and enjoy a normal life, all to his

damage, in a sum to be determined by a jury sitting in the trial of this matter; and,

19-C|-00009 01/18/2019 Kimberly Duncan, Lyon Circuit C|erk

Presiding Judge: HON. C.A. WOODALL (656279)

COM : 000002 of 000004

Case 5:19-cv-00034-TBR Document 1-1 Filed 03/01/19 Page 3 of 4 Page|D #: 7

Filed 19-C|-00009 01/18/2019 Kimberly Duncan, Lyon Ci€&'lii{.`£fié$lNAL DOCUN|ENT
02/28/2019 08:57:17 AM
86537

(d) Plaintiff has incurred lost wages and his ability to earn income has been
impaired in a sum to be determined by a jury sitting in the trial of this matter.
COUNT II
STATUTORY NEGLIGENCE
10. Defendants’ actions constitute violations of various sections and subsections of the
Kentucky Revised Statutes; including, but not limited to KRS 189.290(1) and 189.390(2) and
constitute negligence per se pursuant to KRS 446.070 and Kentucky case law.
ll. The injuries sustained by Plaintiff are of the type which these statutes seek to
prevent and that such injuries were proximately caused by Defendants’ violation of these statutes.
12. As a direct and proximate result of Defendants’ violations of Kentucky law, Plaintiff
sustained the injuries and damages itemized in COUNT I, which is incorporated by reference as if
set forth in COUNT II.
WHEREFORE, Plaintiff, Kenneth R. Dill, demands judgment against Defendants, Carlos
Rodolfo San Roman and KMN Transport lnc., as follows:

A. A trial by jury on all issues of fact herein;

B. Compensatory damages against the Defendants in a fair and reasonable amount to be
determined by a jury sitting at the trial of this matter, but in an amount sufficient to confer
jurisdiction on this Court;

C. For prejudgment interest from the date of the Plaintiff s injuries until such time the
judgment is paid;

D. For Plaintiff`s costs herein expended; and

E. F or any and all other relief to which the Plaintiff is entitled.

Filed 19-C|-00009 01/18/2019 Kimberly Duncan, Lyon Circuit C|erk

Presiding Judge: HoN. c.A. wooDALL (656279)

COM : 000003 of 000004

Filed

Filed

Case 5:19-cv-00034-TBR Document 1-1 Filed 03/01/19 Page 4 of 4 Page|D #: 8

19-Cl-00009 01/18/2019 Kimberly Duncan, Lyon NQ'EiCEHH$INAL DOCUN|ENT
02/28/2019 08:57:17 ANI
86537
CERTIFICATION

This is to certify that pursuant to KRS 411.188(2), the undersigned attorneys have notified
by certified mail all of those parties believed to possibly hold subrogation rights to any award
received by the Plaintiff as a result of this action and that the failure to assert subrogation rights by
intervention, pursuant to Kentucky Civil Rule 24, or otherwise will result in a loss of those rights
with respect to any final award received by the Plaintiff as a result of this action.

The parties notified pursuant to KRS 41 1.188(2) are as follows: Conduent Payment lntegrity
Solutions, ATTN: Subrogation, P.O. Box 5025, Des Plaines, IL 60117 and Medicare, P.O. Box
138897, Oklahoma City, OK 73113.

RESPECTFULLY submitted this 18th day of January, 2019.

/s/ Kellz' Lester

KELLI LESTER

Morgan & Morgan Kentucky, PLLC
360 E 8“q Avenue suite 305
Bowling Green, KY 42101
Telephone: (270) 495-6801

Facsimile: (270) 495-6830
k|ester forthe eo le.com

19-C|-00009 01/18/2019 Kimberly Duncan, Lyon Circuit C|erk

Pre$iding Judge: HON. C.A. WOODALL (656279)

COM : 000004 of 000004

